 SEARS, ROEBUCK AND CO.Sears, Roebuck and Co. and its Sears Fashion Dis-tributionCenterandLocal148-162,Interna-tionalLadies'GarmentAFL-CIO. Case 22-CA-3016WorkersUnion,March 20, 1968DECISION AND ORDERBY MEMBERS BROWN, JENKINS, AND ZAGORIAOn September 14, 1967, Trial ExaminerFrederick U. Reel issued his Decision in the above-entitled proceeding, finding that the Respondenthad not engaged in unfair labor practices as allegedin the complaint and recommending that the com-plaint be dismissed, as set forth in the attachedTrial Examiner'sDecision.Thereafter, the GeneralCounsel and the Charging Party filed exceptionsand supporting briefs. The Respondent filed cross-exceptions and a supportingmemorandum, and ananswering brief to the exceptions of tthe GeneralCounsel and the Charging Party.Pursuant to the provisions o( Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions andbriefs, and the entire record in this case, and herebyadopts the findings, conclusions, and recommenda-tions of the Trial Examiner with the modificationsnoted below.'ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts the recommendation of theTrial Examiner and hereby orders that the com-plaint herein be, and it hereby is, dismissed.' In view of our determination herein, we find it unnecessary to passupon the "comment" and statements of the Trial Examiner expressed in fn3 of his DecisionWe correct the Trial Examiner's inadvertent misstatement of the numberof employees under the supervision of Berardo to read "50 part-time and25 full.time employees."TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEFrederick U, Reel, Trial Examiner: This case,170 NLRB No. 76533heard at Newark, New Jersey, on June 12, 1967,pursuant to a charge filed the preceding February14; an amended charge filed February 24, and acomplaint issuedApril 20, raises the questionwhetherRespondentdischargeditsem-ployeeFrederick Scotti for lawful reasons orbecause of his union activity, and-if the latter-whether the fact that Scotti during his employmentby Respondent was also a paid organizer for theCharging Party renders inappropriate the custom-ary remedial order of reinstatement and backpay.Upon the entire record, including my observationof the witnesses, and after due consideration of theunusually helpful briefs filed by each of the parties,Imake the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANY AND THE LABORORGANIZATION INVOLVEDRespondent, herein called the Company, is a NewYork corporation, which includes among its opera-tions in several States the maintenance at NorthBergen,New Jersey, of the "Sears Fashion Dis-tributionCenter," herein called the plant. Thevalue of goods annually received at the plantdirectly from outside the State, and the value ofgoods annually shipped from the plant directly topoints 'outside the State, each exceeds $50,000. Thepleadings establish, and I find, that the Company isengaged in commerce within the meaning of Sec-tion 2(6) and (7) of the National Labor RelationsAct, as amended, and that the Charging Party,herein called the Union, is a labor organizationwithin the meaning of Section 2(5) of the Act.II.THE ALLEGED UNFAIR LABOR PRACTICEA. Scotti's Employment Prior to the Start of theUnion CampaignThe Company hired Scotti November 14, 1966,as a receiving clerk under the supervision of Car-mine Berardo. At this time, Scotti was also em-ployed by the Union as a paid organizer, a fact ofwhich the Company was unaware. He testified thathis purpose in securing employment at the Com-pany was "to organize and also to make some extramoney."Berardo supervised approximately 75 part-timeand 50 full-time employees; Scotti was in the lattergroup. Scotti testified that he was hired as a"learner," and Berardo testified that he told Scottiitwould take 30 days for him to prove that hecould do the work. According to Berardo, Scottishowed early promise of developing into a valuedemployee, but on two occasions late in NovemberBerardo had telephone calls from John Cordova,the head of the shipping department, that Scotti 534DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas in that department talking to some employees.On another occasion, early in December, Berardoreceived a telephone call from John Prehodka, thedistributionmanager, complaining that Scotti wasinthatdepartment talking to employees and hadbeen doing so on several occasions. After thesecond call from Cordova and again after the callfrom Prehodka, Berardo spoke to Sotti, reprovinghim for leaving his work area.' Berardo testifiedthat he received no more complaints about Scottiand none in the week preceding Scotti's dischargeon December 16. After Prehodka's complaint, Be-rardo transferred Scotti to an assignment whichrestricted the possibility that Scotti would have oc-casion as part of his job to go into other depart-ments.B.The Union's Campaign, the Company'sOpposition, and Scotti's Prounion ActivityAlthough Scotti spoke to employees about theUnion during the latter part of November, theCompany's first knowledge of the Union's organiz-ing efforts apparently came early in Decemberwhen the Union intensified its drive, and visitedemployees in their homes. In speeches delivered tothe employees on Thursday, December 8, the Com-panymade clear its strong opposition to theUnion's effort to organize. Discussing one of thesespeeches with other employees, including one HughCoffee, Scotti suggested that they hear the Union'sside.He accordingly arranged a meeting for earlythe following week at a nearby bakery, which wasattended by Scotti, Coffee, and about eight otheremployees.The morning after the meeting at the bakery(i.e.,on December 13 or 14) Scotti asked Coffeeon the way into work what the men thought of theUnion, and Coffee replied that the men "didn'twant any part of it" as they were "afraid" and didnot "want to get involved." Later that morningScotti saw Coffee speaking to the latter's super-visor, John Prehodka. A few minutes later Prehod-ka called Scotti over and told him, to "stay awayfrom his boys" or Prehodka would call the matterto the attention of Berardo, Scotti's supervisor. Therecord does not indicate that Prehodka did reportthis episode to Berardo.Scotti testified that about a day and a half later,however, Berardo transferred him from his jobreceiving raincoats and suits, where he worked withseveral other employees, to a job nearer Berardo'sdoor,where Scotti "was more or less isolated"although there were employees 20 to 30 feet away.Shortly after this, according to Scotti, he wasshiftedagain to an area "where no one wasaround." Berardo testified that he moved Scotti atan earlier date after the complaint from Prehodka. Icredit Berardo in this respect, but it is clear thatScotti was given miscellaneous assignments duringthe last week when work slacked off, and some ofthese may have been in comparatively "isolated"places.C. Scotti's DischargeOn Friday, December 16, the Company laid offmost, but not all, its part-time employees foreconomic reasons. On this day the Company alsolet Scotti go, although as a full-time employee hewould normally have been retained' as long as part-timemen were still on the payroll. Scotti wasnotified of his release in an interview ,in the officeof Personnel Manager Harold Gregory, at whichScotti, Gregory, and Berardo were present.Gregory told Scotti he was being laid off for wantof work. When Scotti inquired if he would be calledback when work picked up, Gregory for the firsttime mentioned that he had heard reports of Scot-ti's"wandering all over the plant" and said he"would not take back employees under those condi-tions."'Berardo testified that he recommendedletting Scotti go at the time of the layoff of the part-time men because in view of the complaints duringthe 30 days of Scotti's employment Berardo felt hewould not make a, satisfactory employee. The Com-pany noted on Scotti's employment record that hewas released because of a "reduction in force."D. Concluding FindingsDuring the first few weeks of Scotti's employ-ment, and before the Company was aware of anyunion activity, Berardo received three complaintsthat Scotti was talking to employees in other areasof the plant. During the last week of Scotti's em-ployment, when the Company ,was aware of theunionmovement,Berardo (according to - histestimony) received no complaints about Scotti.The question in the case is whether the dischargeof Scotti was caused by the complaints Berardo hadreceived or by Scotti's union activity.Several factors militate in favor of the Company'sposition. Scotti had been employed only 5 weeks,and was thus completing the informal provisional30-day period. The Company was laying off otheremployees at this time, although Scotti as a full-time employee would not ordinarily have been af-fected.And there is no direct evidence that theCompany knew of Scotti's union activity at the timeof his discharge.This'last statement poses the critical issue in thecase.General Counsel argues that the Companymust have known of Scotti's union activity. Otheremployees knew of it, and some at least believed(quite correctly) that Scotti was a union agent. ButIdo not credit Scotti's denial that Berardo reproved himScotti denied that Gregory referred to the alleged "wandering," but Icredit Gregory in this respect SEARS, ROEBUCKAND CO.535Scotti's union activities, though well known to theemployees,were not carried on openly beforemanagement.Nor can it be inferred that manage-ment surmised from Scotti'swandering about theplant that he was engaged in union activity, for thecomplaints Berardo received predated the Union'sintensive campaign.There remains for consideration the Coffee-Pre-hodka episode early in the week of Scotti'sdischarge.The day after the union meeting, Coffeeexpressed antiunion sentiments to Scotti,who thensaw Coffee talking to his supervisor,Prehodka,after which Prehodka told Scotti not to bother Pre-hodka's employees.From this,General Counsel ar-gues thatCoffeetold Prehodka about Scotti's pro-unionism, thus supplying the missing element ofCompany knowledge.Furthermore,so the argu-ment runs, Scotti was promptly transferred to a moreisolated job to keep him from talking to other em-ployees. On the other hand, Berard) testified thathe received no complaint from Prehodka at thattime,and Berardo places the moving of Scotti to anearlier period,admitting that it was done to keepScotti from going to other departments to talk toemployees.As noted,Icredit Berardo.SimilarlyPrehodka places his telephone report to Berardoabout Scotti as occurring before the Coffeeepisode, and an oral report to Berardo(which thelatter did not recall)as occurring still earlier. Andaccepting Scotti's testimony,Prehodka's statementto "stay away from"Prehodka'smen could refer toScotti'spractice in previous weeks of visiting inPrehodka's department.General Counsel has undoubtedly establishedsuspicious circumstances.An antiunion employerhay discharged a prounion employee early in theunioncampaign.The ground relied on fordischarge was not stated to the employee until heasked if he would be rehired, and does not appearas the reason shown on the Company's records.The Company admits that it had received no com-plaints about the offensive conduct, alleged to bethe cause for discharge, in the week preceding the-action.Unfair labor practice findings have beenmade and sustained on nothing more than that. Butthe employee was in a "trial" status, and had beenthe subject of managerial complaints predating theCompany's awareness of union activity. Moreover,the element of company knowledge must rest on in-ference for Coffee was not called as a witness.Recognizing that direct evidence of a purpose toviolate the statute is rarely obtainable, and that theburden of proof may be carried by circumstantialevidence from which reasonable inferences may bedrawn, I nevertheless conclude-with considerablemisgivings-that General Counsel failed to carrythe burden of establishing company knowledge ofScotti'sunion activity, and that the complaintshould be dismissed.'CONCLUSIONS OF LAWThe Companyhas not engaged in the unfair laborpractice alleged in the complaint.RECOMMENDED ORDERThe complaint should be, and hereby is,dismissed.As the Board of higher reviewing authority may disagree with thisdismissal, I append comment on two matters which I would reach weremy basic conclusion otherwiseIIwould find the discharge, if unlawful, violative of Section 8(a)( 3) aswell as of 8(a)( I) Although the complaint referred only to the latter sec-tiOn, the failure to refer to Section 8(a)(3) does not preclude a finding thatthat section was violated SeeA N P A v N L R B ,193 F 2d 782, 799-800(C A 7), cert denied 344 U S 16,N L R B v Pecheur Lozenge Co , Inc ,209 F 2d 393, 402 (C A 2), cert denied 347 U S 953,Frito Company vN L R B ,330 F 2d 458 (C A9), Independent Metal Workers Union, 147NLRB 1573, 1576-77 The facts relating to Scotti's discharge were fullylitigated, and the question whether, if unlawful, the discharge violated Sec-tion 8(a)(3) as well as 8(a)( I) is therefore properly before me under thecases cited The theory of General Counsel in limiting the complaint toSection 8(a)( I ) was that Scotti as a paid union organizer was not a bonafide employee so as to be protected by Section 8(a)(3), but that as he ap-peared to be an ordinary employee his discharge for union activity tendedto interfere with other employees' exercise of their Section 7 rights undersuch cases asN L R B v Talladega Cotton Factors', Inc ,213 F 2d 208,216-217(CA 5)1find, however, that Scotti was a bona fide employee The fact that hewas also paid by the Union to organize does not militate against that find-ing If, for example, Scotti had used his free time as an employee to sellproducts to other employees, and had b, ,n paid by another employer to doso, this would not have affected his status as an employee of the CompanyThe case would be different if Scotts had been "planted" by a rival em-ployer intending to harm the Company's business, but while the Companymay view the Union in no better a light, ceitainly under this statute it isnot appiopi iate to view the two as adveis,uies in that sense The GeneialCounsel citesN L R B v Elias Btothe, s Bu; Bov, Inc,327 F 2d 421(C A 6), as holding that a paid union oiganizei is not a bona tide em-ployee of the employee whose employees he is tiymg to organize Thecourt does indeed announce such a eesult, although the statement maybeoboes dicta(like this enure footnote) as the court also sets aside theBoard's ciedibility determinationsAs long as the employee gives a fullday's work to his "iegulai" employee, the tact that he renders see vicesin other hones to the Union does not affect his employee status, whethersuch latter services aie paid of not Of cowse, if he seeks only tem-poiaiy employment in ordee to organize, and withholds horn hisemployerthe fact that he seeks only tempoiaiy employment, a difteient resultmight follow, but no such showing is made on this tecord2For reasons just indicated, I would, if I found the violation, accede toCharging Party's request and recommend reinstatement and backpay